Citation Nr: 1009220	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-03 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected degenerative joint disease of the left knee.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1986 to July 1990, and from December 1995 to 
August 1996.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Although in a January 2008 A Form 9 the Veteran stated he was 
unable to work full time at a meaningful job, he also 
indicated he was only seeking a 40 percent rating.  VA 
examination reports dated in July 2007 and January 2008 show 
he was presently employed as a hardware salesman.  The Board 
finds the Veteran has neither claimed to be totally 
unemployable nor provided evidence of an inability to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  But see Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Veteran's service-connected degenerative joint 
disease of the left knee disability is manifested by X-ray 
evidence of arthritis, without evidence of leg extension 
limited to 20 degrees or flexion limited to 30 degrees, 
including as a result of pain or functional loss.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected degenerative joint disease of the left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in June 2007.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in June 2007.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The pertinent 
evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, VA treatment records, and 
a summary of a December 2007 Informal Conference.  

Additionally, the Veteran was afforded VA examinations in 
July 2007, January 2008, and March 2008.  The examination 
reports reflect that the examiner interviewed and examined 
the Veteran, reviewed his past medical history, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the evidence of record.  The Board 
therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.  There is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Specific schedular criteria

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2009).  
Where limitation of motion of the joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Under Diagnostic Code 5257, knee impairment with slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating, a 20 percent rating with moderate recurrent 
subluxation or lateral instability, and a 30 percent with 
severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion in 
to the joint warrants a 20 percent rating.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a noncompensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the Veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the Veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich, 104 F.3d at 
1331.  



Analysis

As an initial matter, the Board notes the RO has rated the 
Veteran's disability under the analogous criteria of 
Diagnostic Code 5258 [cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint].  The diagnoses of record, however, include 
degenerative joint disease of the left knee without evidence 
of dislocated semilunar cartilage.  A February 2004 
examination revealed a history of previous anterior cruciate 
ligament injury that was stable on clinical examination.  
Although the Veteran complained of knee locking daily or more 
often, examinations in July 2007 and January 2008 revealed no 
objective evidence of left knee locking.  Anterior drawer 
signs and Lachman's tests were negative.  Medial and lateral 
collateral ligament stress testing revealed normal ligaments.

The Board also notes the Veteran's subjective complaints of 
instability, use of a brace on his left knee, and reports of 
falling down as a result of his degenerative joint disease of 
the left knee.  However, the competent medical evidence of 
record documents no clinical evidence of instability of the 
left knee.  Upon physical examination, the VA examiner 
reported no detection of instability or subluxation in the 
Veteran's left knee in either the July 2007 or the January 
2008 VA examination report.  There is also no evidence of 
ankylosis or malunion or nonunion of the tibia and fibula.  
The Board therefore finds that the Veteran's service-
connected degenerative joint disease of the left knee is more 
appropriately rated under Diagnostic Code 5003 [arthritis], 
with further consideration of Diagnostic Codes 5260 and 5261 
[limitation of leg motion].  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

As stated above, under Diagnostic Code 5003 arthritis is 
rated based upon limitation of motion of the knee, with a 10 
percent rating to be assigned if there is X-ray evidence of 
arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).  

The Veteran was afforded VA examinations in July 2007 and 
January 2008 in order to determine the severity of his left 
knee disability.  The Veteran complained of functional loss 
as a result of his degenerative joint disease of the left 
knee disability, including decreased mobility, decreased 
strength, and his inability to walk or stand for a prolonged 
period of time.  He also complained of pain, stiffness, 
weakness, inflammation, and moderate daily flare-ups of joint 
disease.  Physical examinations revealed an antalgic gait, 
mild to moderate weakness, joint line and patellar 
tenderness, painful grinding and crepitus on motion, positive 
McMurray's tests with medial joint line tenderness, mildly 
decreased flexion strength, and moderately decreased 
extension strength.  There was, however, no evidence of 
edema, effusion, instability, redness, heat, abnormal 
movement, guarding, or inflammation.  

Range of motion studies conducted during the July 2007 VA 
examination indicate that his left knee flexion was to 140 
degrees and left knee extension was to zero degrees with no 
additional loss of range of motion upon repetition.  Further, 
the January 2008 VA examination report shows that the 
Veteran's left knee flexion was to 125 degrees and left knee 
extension was to zero degrees.  The Board notes that the 
January 2008 VA examination report indicates a 5 degree 
decrease of range of motion upon repetition.  

The Board finds, based upon the Veteran's report of daily 
manifestations of his symptoms and upon the consistency in 
the objective medical findings in July 2007 and January 2008, 
that the present evidence adequately represents his degree of 
left knee impairment.  The available evidence demonstrates 
the Veteran's service-connected degenerative joint disease of 
the left knee disability is manifested by X-ray evidence of 
arthritis, without evidence of leg extension limited to 20 
degrees or flexion limited to 30 degrees, including as a 
result of pain or functional loss.  The limitation of left 
knee movement exhibited by the Veteran is not so 
significantly impaired or limited, including as a result of 
pain and dysfunction, as to warrant a higher or staged rating 
in excess of 20 percent.  Therefore, entitlement to a higher 
or separate schedular rating must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the Veteran reported he quit 
a job that required him to travel frequently and stand for 
long periods of time due to his left knee disability, VA 
examination reports indicate he was working in hardware 
sales.  The medical evidence of record noted a significant 
effect on his occupational activities due to decreased 
mobility, decreased strength, and lower extremity pain, but 
that the effect on his ability to do chores or exercise was 
only moderate.  The Board finds that the overall evidence of 
record in this case is not indicative of a marked 
interference with employment as a result of the service-
connected left knee disability.  The assigned schedular 
rating adequately represents the Veteran's present left knee 
disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected degenerative joint disease of the left knee is 
denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


